Exhibit 10.1

COMPUTER PROGRAMS AND SYSTEMS, INC.

2011 EXECUTIVE OFFICER INCENTIVE PROGRAM

1. Purpose and Administration of the 2011 Incentive Program. The 2011 Executive
Officer Incentive Program (the “2011 Incentive Program”) has been established by
Computer Programs and Systems, Inc. (the “Corporation”) to encourage outstanding
performance from its executive officers. Subject to applicable law, all
designations, determinations, interpretations, and other decisions under or with
respect to the 2011 Incentive Program or any bonus award hereunder shall be
within the sole discretion of the Compensation Committee (the “Compensation
Committee”) of the Board of Directors (the “Board”) of the Corporation, may be
made at any time and shall be final, conclusive and binding upon all persons.
Designations, determinations, interpretations, and other decisions made by the
Compensation Committee with respect to the 2011 Incentive Program or any bonus
award hereunder, including but not limited to the application of the Recoupment
Policy described herein, need not be uniform and may be made selectively among
Eligible Executives, whether or not such Eligible Executives are similarly
situated.

2. Participation. All executives officers of the Corporation, except executives
who receive commission-based compensation, are eligible to receive a bonus award
pursuant to the 2011 Incentive Program (each, an “Eligible Executive”). Each
Eligible Executive selected by the Board to receive a bonus award under the 2011
Incentive Program is referred to herein as a “Participant.”

3. Calculation and Payment of Awards. Bonus awards shall be calculated based on
the financial results of the Corporation for the 2011 fiscal year. The bonus
awards to be paid pursuant to the 2011 Incentive Program (each, an “Award”)
shall be on such terms as the Board may prescribe, at the Compensation
Committee’s recommendation, based on the performance criteria set forth on
Schedule A hereto. The target(s) for the performance criteria shall be
determined by the Board, in its discretion, at the recommendation of the
Compensation Committee, as set forth on Schedule A hereto. As soon as
practicable following the 2011 fiscal year, the Compensation Committee shall
determine and certify whether and to what extent the performance goal has been
met, as well as the amount of the Award that each Participant has earned under
the 2011 Incentive Program. A Participant is required to remain employed with
the Corporation through the end of the 2011 fiscal year in order to have a
legally binding right to the Award.

Awards pursuant to the 2011 Incentive Program will be paid solely in cash. All
amounts due to Participants under the 2011 Incentive Program shall be paid as
soon as administratively feasible after the end of the 2011 fiscal year, and, in
any event, no later than March 15, 2012. Except as the Compensation Committee
may otherwise determine in its sole and absolute discretion, termination of a
Participant’s employment prior to the end of the 2011 fiscal year will result in
the forfeiture of the Award by the Participant, and no payments shall be made
with respect thereto. This 2011 Incentive Program is not a “qualified” plan for
federal income tax purposes, and any payments are subject to applicable tax
withholding requirements.

4. Adjustments for Unusual or Nonrecurring Events. The Compensation Committee is
hereby authorized to make adjustments in the terms and conditions of, and the
criteria included in, bonus awards under the 2011 Incentive Program in
recognition of unusual or nonrecurring events affecting any Participant, the
Corporation, or the financial statements of the Corporation; in the event of
changes in applicable laws, regulations or accounting principles; or in the
event the Compensation Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the 2011 Incentive
Program. The Compensation Committee is also authorized to adjust performance
targets or bonus awards downward to avoid unwarranted windfalls. Notwithstanding
the foregoing, the Compensation Committee shall not have the discretion to
increase any Award payable to a Participant in excess of that provided by the
application of the terms and conditions set forth in Schedule A hereto.

5. Recoupment Policy. The Corporation may recover from any Participant any
incentive compensation awarded or paid pursuant to this 2011 Incentive Program
based on (i) achievement of financial results that were subsequently the subject
of a restatement due to material noncompliance with any financial reporting
requirement under either GAAP or the federal securities laws, other than as a
result of changes to accounting rules



--------------------------------------------------------------------------------

and regulations, or (ii) a subsequent finding that the financial information or
performance metrics used by the Compensation Committee to determine the amount
of the incentive compensation were materially inaccurate, in each case
regardless of individual fault. In addition, the Corporation may recover any
incentive compensation awarded or paid pursuant to this 2011 Incentive Program
based on a Participant’s conduct which is not in good faith and which materially
disrupts, damages, impairs or interferes with the business of the Corporation.
This Recoupment Policy applies to any incentive compensation earned or paid to
an Eligible Executive pursuant to this 2011 Incentive Program. Subsequent
changes in status, including retirement or termination of employment, do not
affect the Corporation’s rights to recover compensation under this policy. The
Compensation Committee will administer this policy and exercise its discretion
and business judgment in the fair application of this policy based on the facts
and circumstances as it deems relevant in its sole discretion. More
specifically, the Compensation Committee shall determine in its discretion any
appropriate amounts to recoup, the officers from whom such amounts shall be
recouped (which need not be all officers who received the bonus compensation at
issue) and the timing and form of recoupment; provided, that only compensation
paid or settled within three years prior to the Compensation Committee taking
action under this Recoupment Policy shall be subject to recoupment; provided
further, that any recoupment pursuant to clause (i) or (ii) of the first
sentence of this paragraph shall not exceed the portion of any applicable bonus
paid hereunder that is in excess of the amount of performance-based or incentive
compensation that would have been paid or granted based on the actual, restated
financial statements or actual level of the applicable financial or performance
metrics as determined by the Compensation Committee in its sole discretion.

For avoidance of doubt, the Corporation may set off the amounts of any such
required recoupment against any amounts otherwise owed by the Corporation to a
Participant as determined by the Compensation Committee in its sole discretion,
solely to the extent any such offset complies with the requirements of
Section 409A of the Internal Revenue Code, as amended (the “Code”), and the
guidance issued thereunder.

If any restatement of the Corporation’s financial results indicates that the
Corporation should have made higher performance-based payments than those
actually made under the 2011 Incentive Program for the period affected by the
restatement, then the Compensation Committee shall have discretion, but not the
obligation to cause the Corporation to make appropriate incremental payments to
affected Participants then-currently employed by the Corporation. The
Compensation Committee will determine, in its sole discretion, the amount, form
and timing of any such incremental payments, which shall be no more than the
difference between the amount of performance-based compensation that was paid or
awarded and the amount that would have been paid or granted based on the actual,
restated financial statements.

6. No Right to Employment. The grant of an Award under the 2011 Incentive
Program shall not be construed as giving a Participant the right to be retained
in the employ of the Corporation.

7. No Trust or Fund Created. Neither the 2011 Incentive Program nor any Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Corporation and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Corporation pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Corporation.

8. No Rights to Awards. No person shall have any claim to be granted any Award
and there is no obligation for uniformity of treatment among Participants. The
terms and conditions of Awards, if any, need not be the same with respect to
each Participant. The Corporation reserves the right to terminate the 2011
Incentive Program at any time in the Corporation’s sole discretion.

9. Section 409A of the Internal Revenue Code. This 2011 Incentive Program is
intended to be exempt from Section 409A of the Code.

10. Interpretation and Governing Law. This 2011 Incentive Program shall be
governed by and interpreted and construed in accordance with the internal laws
of the State of Alabama, without reference to principles of conflicts or choices
of laws. In the event the terms of this 2011 Incentive Program are inconsistent
with the terms of any written agreement between a Participant and the
Corporation, the terms of such written agreement shall govern the Participant’s
participation in the 2011 Incentive Program.



--------------------------------------------------------------------------------

Schedule A

to 2011 Incentive Program

Performance Metric; Determination of Percentage of Target Bonus Amount Earned

The performance metric selected by the Board is the Corporation’s EBITDA.1 The
percentage of the target award (“Target Bonus Amount”) that is earned by a
Participant is based on the Corporation’s EBITDA in 2011 (“2011 EBITDA”)
compared to the Corporation’s EBITDA in 2010 (“2010 EBITDA”), as follows:

 

  •  

Threshold: 50% of the Participant’s Target Bonus Amount is earned if 2011 EBITDA
is 55% of 2010 EBITDA. No bonus is earned if 2011 EBITDA is less than 55% of
2010 EBITDA.

 

  •  

Target: 100% of the Participant’s Target Bonus Amount is earned if 2011 EBITDA
is 105% of 2010 EBITDA.

 

  •  

Maximum: 150% of the Participant’s Target Bonus Amount is earned if 2011 EBITDA
equals or exceeds 155% of 2010 EBITDA.

 

  •  

Interpolation: The Corporation interpolates between the threshold, target, and
maximum goals. Accordingly, where 2011 EBITDA is between 55% and 155% of 2010
EBITDA, the Participant will earn a percentage of the Target Bonus Amount equal
to 5% less than 2011 EBITDA as a percentage of 2010 EBITDA.

The following table provides an illustration of the percentage of the Target
Bonus Amount that is earned by each Participant based on 2011 EBITDA as a
percentage of 2010 EBITDA. The Corporation will interpolate between the amounts
set forth below. For example, if 2011 EBITDA is 107% of 2010 EBITDA, each
Participant will earn 102% of his Target Bonus Amount.

 

2011 EBITDA

  

Percentage of Target Bonus Amount

Earned by Participant

Less than 55% of 2010 EBITDA    No bonus earned 55% of 2010 EBITDA    50% of
Target Bonus Amount 60% of 2010 EBITDA    55% of Target Bonus Amount 65% of 2010
EBITDA    60% of Target Bonus Amount 70% of 2010 EBITDA    65% of Target Bonus
Amount 75% of 2010 EBITDA    70% of Target Bonus Amount 80% of 2010 EBITDA   
75% of Target Bonus Amount 85% of 2010 EBITDA    80% of Target Bonus Amount 90%
of 2010 EBITDA    85% of Target Bonus Amount 95% of 2010 EBITDA    90% of Target
Bonus Amount 100% of 2010 EBITDA    95% of Target Bonus Amount 105% of 2010
EBITDA    100% of Target Bonus Amount 110% of 2010 EBITDA    105% of Target
Bonus Amount 115% of 2010 EBITDA    110% of Target Bonus Amount 120% of 2010
EBITDA    115% of Target Bonus Amount 125% of 2010 EBITDA    120% of Target
Bonus Amount 130% of 2010 EBITDA    125% of Target Bonus Amount 135% of 2010
EBITDA    130% of Target Bonus Amount 140% of 2010 EBITDA    135% of Target
Bonus Amount

 

1 

“EBITDA” means earnings before interest, income taxes, depreciation and
amortization, as determined in good faith by the Board or the Compensation
Committee, in consultation with the Chief Executive Officer of the Corporation.



--------------------------------------------------------------------------------

2011 EBITDA

  

Percentage of Target Bonus Amount

Earned by Participant

145% of 2010 EBITDA

   140% of Target Bonus Amount

150% of 2010 EBITDA

   145% of Target Bonus Amount

155% or more of 2010 EBITDA

   150% of Target Bonus Amount